687 N.W.2d 294 (2004)
County Road Ass'n of Michigan
v.
Governor of Michigan.
No. 125910.
Supreme Court of Michigan.
September 30, 2004.
SC: 125910, COA: 245931.
On order of the Court, the application for leave to appeal the January 13, 2004 judgment of the *295 Court of Appeals and the motion for leave to file brief amicus curiae are considered. The motion to file brief amicus curiae is GRANTED. The application for leave to appeal is considered, and it appearing to this Court that the case of County Road Ass'n of Michigan v. Governor (Docket No. 125665) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.